DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response to restriction requirement of 9/2/22 are entered.
	Claims 1, 2, 6, 7, 10-14, 16, 18, 19, 22-24, 26, 28, 30-33, 35-42, 46, 47, 49-51, 55, 60, 61, 64, 67, 69, 70, 72, 73, and 76, are amended.
	Claim 77 is canceled.
	Claims 78-83 are newly added.
 	Claims 1-76 and 78-83 remain pending.

Election/Restrictions
Applicant’s election without traverse of Group VIII: as found in present claims 55 and 79-80 in the reply filed on 9/2/22 is acknowledged.
Claims 1-54, 56-76, 78, and 81-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/22.
	It is noted that the elected claims do not contain any species elections.
	Claims 55 and 79-80 are presently considered.




Double Patenting
	For clarity of record, U.S. Patent No. 11,000,547 (Application No. 15/579,322), was considered for ODP purposes, but because it requires 100% complementarity in the CRCs, they are not considered not to claim the same subject matter.

Claim Objections
	Claim 55 is objected to, for depending from a claim drawn to withdrawn inventions. Further, Claim 55 has been amended, through the dependencies, to depend from invention II, along with Invention I (i.e., by amending Claim 28 to depend, in alternative format, from Claims 1 and 2).  To overcome the objection, Claim 55 must be amended to incorporate only the elected invention.  For substantive consideration, the Examiner will only consider the structure and function of the invention as restricted, ignoring the substance of non-elected subject matter.
	Claim 80 is objected to, for depending from a non-elected invention.  To wit, Claim 80 depends from, in alternative format, from new Claim 78.  Claim 78 is to making a circular nucleic acid, and does not require the structure of the nucleic acid of Claim 1, which is the structure in the elected invention.  As such, for substantive consideration, Claim 80 will not be considered for those limitations of Claim 78.
	Claims 79-80 are/also rejected for not overcoming the objection to Claim 55, and specifically incorporating the subject matter of the withdrawn claims from which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55, 79, and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are generic to making CAR-T cells, in vivo and in vitro. Specifically, implying the same, is Claim 80, where the RNA is expressed in vivo. 
The specification teaches that the Circular RNAs can be interesting and useful for in vivo applications (paragraph 3), has greater stability in vivo or in vitro versus linear (paragraph 21), greater/sustained polypeptide translation in vivo or in vitro (Id.), does not provoke an appreciable immune response in vivo (paragraph 22), useful for in vivo protein replacement therapy (paragraph 29), examples of persistence versus linear (paragraph 46), improved stability (paragraph 54), and greater stability (paragraph 100).
The problem here is that there is no teaching of making these CAR-T cells in vivo.  It was known at the time of invention, and in fact, it is well known, to make CAR-T cells in vitro/ex vivo, then administer the CAR-T cells made to the creature.  However, no prior art actually teaches how to target and transfect the right T cells with any vector, much less a circular RNA, to effect the process of making the invention as claimed.  
The earliest prior art found by the examiner is Mhaidly and Verhoeyen (2019) “The Future: In Vivo CAR T Cell Gene Therapy”, Molecular Therapy, 27(4): 707-9.  Clearly, from the title, the methods of doing so were not ready, even at a time after filing the invention.  However, even in Mhaidly, the discussion is limited to targeting the vector to the T cells which are desired to be transfected, using specifically a lentiviral vector of measles virus (p. 707).  However, there is no teaching in the art on how to target the same cells with a circular RNA.  And, in all cases, it is actually simply a direction which is being explored, not a method that is described and working, in the Art.
Thus, the Artisan would not have understood Applicant to have been in possession of the invention, as presently claimed.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633